Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 10/19/2020. 
Claims 1-20 are pending.
Claims1, 8 and 15 have been amended. 

Response to Arguments
Applicant’s argument(s) filed on 10/19/2020, with respect to claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al (20170322934 A1) in view of Phong et al (US20200241865 A1).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103  as being unpatentable by Chen et al (20170322934 A1) in view of Phong et al (US20200241865 A1).
With respect to independent claims:
Regarding claim(s) 1,  Chen et al teach a system comprising: a processing device; and (Chen, Fig.1)
a memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising: (Chen, Fig.1) 
parsing the request to determine a version identifier based on content of the request, the version identifier corresponding to a version from among the newer and older versions of the application; (Chen, [0035], Fig.2; In step 202, CRM program 200 identifies version information associated with a request to execute an app. In one embodiment, server 102 acts as a gateway and CRM program 200 analyzes a HTTP request to execute an app to identify version (e.g., revision) information associated with the app. In one example, CRM program 200 identifies version information (e.g., RID data) (version identifier) within a HTTP request (e.g., within a HTTP header) initiated by UI 121 (e.g., a WUI) of device 120 to execute an app.)
a version label corresponding to at least one instance of the application from among multiple instances of the application, (Chen, [0024], [0035]-[0038], Fig.2; paring the HTTP request to obtain version information associate with the app, identifies the app version based on version information. In step 206, CRM program 200 invokes a thread executer to analyze information associated )
determining if the version label matches the version identifier; in response to determining that the version label matches the version identifier, routing the request to the at least one instance of the application. (Chen, [0024], [0035]-[0038], Fig.2; paring the HTTP request to obtain version information associate with the app, identifies the app version based on version information. In step 206, CRM program 200 invokes a thread executer to analyze information associated with the identified version of the app. In one embodiment, CRM program 200 accesses information within an instance of associative array 105 to determine which thread executer (e.g., TEA) included in TEAs 106 is utilized for a requested app. In one example, CRM program 200 invokes a TEA to validate that a server selected to execute a requested version of the app can execute the app and that the file path to access the code of the requested version of the app is valid (routing the request to the at least one instance of the application). In another example, CRM program 200 invokes a TEA to identify environmental variables and/or constraints associated with the requested version of the app. In step 212, CRM program 200 initiates the execution of the identified version of the app.)
However, the prior art fails to teach receiving a request directed to an application providing a cloud computing service, the application including newer and older versions of the application running in a cloud computing system using an orchestration framework; acquiring, from a stored service version map for the cloud computing service, the multiple instances of the application including the newer and older versions of the application deployed across containers in the cloud computing system;
receiving a request directed to an application providing a cloud computing service, the application including newer and older versions of the application running in a cloud computing system using an orchestration framework; (Phong, [0029], to facilitate the validation process, the engine 170: 1) receives instructions from the release orchestrator 184 to initiate a validation service for the second app version 132; 2) automatically determines one or more tests to apply to the second app version 132 using version information for the second app version 132 and version rules 175; 3) generates and sends test traffic via an HTTPS request to an HTTPS endpoint (e.g., a URL) to the routing engine 191, including an indicator (e.g., in a header of the test traffic) which the routing engine 191 recognizes as indicating that the received traffic is test traffic and should be directed to the second app version 132; and 4) generates instructions on whether to transition the sending of production traffic from the first app version 112 to the second app version 132 based on failure rules and the responses to test traffic. The engine 170 can generate the test traffic to mimic production traffic and to test features changed/added to the second app version 132.)
acquiring, from a stored service version map for the cloud computing service, (Phong, [0036], both the first app version 112 and the second app version 132 are associated with app version identifiers that indicates version information for the corresponding app version. While in some implementations the app version identifiers are stored within the code/data of the first app version 112 and second app version 132 themselves (e.g., the app version ID for the second app version 132 could be stored within the second app version 132—by way of particular example in which containers are used, the second app version ID could be stored within the container image), alternative implementations may use another approach (e.g., the first app version 112 and the second app version 132 optionally retrieve their version information from an app release version info storage 151 (service version map)(see lines 147 and 149, respectively).)
the multiple instances of the application including the newer and older versions of the application deployed across containers in the cloud computing system; (Phong, [0037], Both the first app version 112 and the second app version 132 are associated with app version identifiers that indicates version information for the corresponding app version. While in some implementations the app version identifiers are stored within the code/data of the first app version 112 and second app version 132 
Therefore, it would have been obvious to a person of ordinary skill to use receiving a request directed to an application providing a cloud computing service, the application including newer and older versions of the application running in a cloud computing system using an orchestration framework; acquiring, from a stored service version map for the cloud computing service, the multiple instances of the application including the newer and older versions of the application deployed across containers in the cloud computing system as taught by Phong et al. The motivation/suggestion would have been because there is a need to performing pre-release, version specific testing to validate updated application versions providing cloud services. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 8 and 15 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 2, Chen-Phong teaches the system of claim 1, wherein the request comprises a call to an application programming interface on a service provided by the application. (Phong, [0081], the service(s) 342 may communication with each other and/or with one or more of the user electronic devices 380A-S via one or more Application Programming Interface(s) (APIs) (e.g., a Representational State Transfer (REST) API).)

Regarding claim(s) 3, Chen-Phong teaches the system of claim 2, wherein the service comprises a service distributed within a service mesh. (Phong, [0120], a construct (referred to herein as a service(s) collection) is used to create, organize, and monitor a set of one or more service(s) to be 

Regarding claim(s) 4, Chen-Phong teaches the system of claim 1, wherein the request comprises a uniform resource locator including the version identifier. (Chen, [0035], Fig.2; in step 202, CRM program 200 identifies version information associated with a request to execute an app. In one embodiment, server 102 acts as a gateway and CRM program 200 analyzes a HTTP request to execute an app to identify version (e.g., revision) information associated with the app. In one example, CRM program 200 identifies version information (e.g., RID data) within a HTTP request (e.g., within a HTTP header) initiated by UI 121 (e.g., a WUI) of device 120 to execute an app.)

Regarding claim(s) 5, Chen-Phong teaches the system of claim 1, wherein acquiring the version label comprises, prior to receiving the request, acquiring and storing a respective version label for each instance among the multiple instances of the application. (Chen, [0040], in step 207, CRM program 200 compiles the identified version of the app. In one embodiment, CRM program 200 accesses an instance of associative array 105 to determine one or more code modules and/or libraries stored in code library 104 that are associated with the requested version of the app)

Regarding claim(s) 6, Chen-Phong teaches the system of claim 5, wherein the operations further comprise: determining routing rules for each instance among the multiple instances of the application; storing the routing rules; and using the routing rules to route the request to the at least one instance of the application based on matching the version label stored in the memory device to the version identifier. (Chen, [0063], Fig.4, CRM program 411 (e.g., an instance of CRM 

Regarding claim(s) 7, Chen-Phong teaches the system of claim 1, wherein acquiring the version label comprises acquiring the version label for at least one instance of the application after receiving the request. (Chen, [0035], Fig.2; in step 202, CRM program 200 identifies version information associated with a request to execute an app. In one embodiment, server 102 acts as a gateway and CRM program 200 analyzes a HTTP request to execute an app to identify version (e.g., revision) information associated with the app. In one example, CRM program 200 identifies version information (e.g., RID data) within a HTTP request (e.g., within a HTTP header) initiated by UI 121 (e.g., a WUI) of device 120 to execute an app.)

Claim(s) 9 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 10 and 16 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 11 and 17 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
12 and 18 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.
Claim(s) 13 and 19 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.
Claim(s) 14 and 20 is/are substantially similar to claim 7, and is thus rejected under substantially the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456